                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

STEVEN O’CONNOR,

                Plaintiff,
                                                   File no: 1:18-CV-977
v.
                                                   HON. ROBERT J. JONKER
DAVID LEACH,

                Defendant.
                               /

                             ORDER APPROVING MAGISTRATE'S
                              REPORT AND RECOMMENDATION

        The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action on January 27, 2020 (ECF No. 15).            The Report and

Recommendation was duly served on the parties. No objections have been filed under 28 U.S.C. §

636(b)(1)(C).

        ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 15) is approved and adopted as the opinion of the Court.

        IT IS FURTHER ORDERED that Defendant’s Motion for Summary Judgment (ECF No.

9) is GRANTED.

        IT IS FURTHER ORDERED that this matter is TERMINATED.

        IT IS FURTHER ORDERED that Petitioner is denied a certificate of appealability

        The Court discerns no good-faith basis for appeal of this matter.      See McGore v.

Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997); 28 U.S.C. § 1915(a)(3).



Date:   February 20, 2020                   /s/ Robert J. Jonker
                                            ROBERT J. JONKER
                                            CHIEF UNITED STATES DISTRICT JUDGE
